DETAILED ACTION
This Office action is in response to the amendment filed on 11 October 2021.  Claim(s) 1-20 are pending in the application. Claims 1 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al., US PG pub. 20180350884 A1, cited on the Information Disclosure Statement (IDS) filed on 2 April 2020.
With respect to claim 1, Won discloses a substrate (111, fig. 9) comprising a display area (display area 152 and 154, fig. 2), a non-display area (non-display area 106,158,170, and 180, fig. 2) outside the display area (display area 152 and 154, fig. 2), an additional area (170 and 180 area, fig. 2 and 9) at a side of the non-display area (non-display area 106,158,170, and 180, fig. 2), and a bending area (paragraph [0101]; non active area may be used as a bendable area) defined in at least a portion of the additional area (170 and 180 area, fig. 2 and 9); a pixel (120, fig. 9;paragraph [0024]) on the display area (display area 152 and 154, fig. 2); an encapsulation film (144 and 146, fig. 9) on the pixel (120, fig. 9;paragraph [0024]); a sensing electrode (152e,154e, fig. 10A) on the encapsulation film (144 and 146, fig. 9); a pad (176, 186, fig. 2) on the additional area (170 and 180 area, fig. 2 and 9); a connection wire (see figure 2 below) on the non-display area (non-display area 106,158,170, and 180, fig. 2) and directly connected to the sensing electrode (152e,154e, fig. 10A); and an extension pattern (see figure 2 below) directly connecting the pad (176, 186, fig. 2) and the connection wire (see figure 2 below) to each other, and a first wire protection pattern (156, fig. 9) that, in a direction perpendicular to the substrate (111, fig. 9), is between the connection wire (see figure 2 below) and the extension pattern (see figure 2 below), wherein the extension pattern (see figure 2 below) traverses the bending area (paragraph [0101]; non active area may be used as a bendable area). 
Won did not discloses a plurality of inorganic insulating films is disposed between the substrate (111, fig. 9) and the pixel (120, fig. 9; paragraph [0024]); the pixel (120, fig. 9; paragraph [0024]) and the pad are disposed on the plurality of inorganic insulating films; and a planarization film (158, fig. 2 and 9) formed of an organic material is disposed on the bending area from which the plurality of inorganic insulating films is removed. However, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 2, Won discloses wherein: the encapsulation film (144 and 146, fig. 9) overlaps an entire surface of the display area (display area 152 and 154, fig. 2) and extends to the non-display area (non-display area 106,158,170, and 180, fig. 2); and a distance between a boundary of the encapsulation film (144 and 146, fig. 9) and the pad (176, 186, fig. 2) however Won did not discloses the distance is greater than or equal to 0 .mu.m and less than 200 .mu.m. 
However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

With respect to claim 4, Won discloses wherein: the pixel (120, fig. 9;paragraph [0024]) comprises a transistor (130, fig. 9) and a light emitting element (120, fig. 9) electrically connected to the transistor (130, fig. 9); the display device further comprises a connection pattern (136, 138, fig. 9) that electrically connects an active film of the transistor (130, fig. 9) and an anode (122, fig. 9) of the light emitting element (120, fig. 9); and the connection pattern (136, 138, fig. 9) and the extension pattern (see figure 2 below) are formed in a same layer. 
With respect to claim 5, Won discloses wherein the extension pattern (see figure 2 below) is in a layer different from a gate electrode (132, fig. 9) of the transistor (130, fig. 9). 
With respect to claim 6, Won discloses the connection pattern (136, 138, fig. 9) comprises a first connection pattern (136, fig. 9) and a second connection pattern (138, fig. 9) disposed in different layers; and the extension pattern (see figure 2 below) is formed in a same layer as the second connection pattern (138, fig. 9). 
With respect to claim 7, Won discloses the pad (176, 186, fig. 2) comprises a first pad electrode (176, fig. 2) and a second pad electrode (186, fig. 2); the first pad electrode (176, fig. 2) is a same material as the first connection pattern (136, fig. 9); and the second pad electrode (186, fig. 2) is a same material as the second connection pattern (138, fig. 9). 
With respect to claim 8, Won discloses wherein the second pad electrode (186, fig. 2) forms an end portion of the extension pattern (see figure 2 below). 
With respect to claim 9, Won discloses a via film (116 and 118, fig. 9) between the connection pattern (136, 138, fig. 9) and the light emitting element (120, fig. 9); and a dam (106, fig. 9) on the non-display area (non-display area 106,158,170, and 180, fig. 2) and formed of a same material as the via film (116 and 118, fig. 9). 
With respect to claim 10, Won discloses the encapsulation film (144 and 146, fig. 9) comprises an organic film (144, fig. 9); and the dam (106, fig. 9) is at a boundary of the organic film (144, fig. 9). 

However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 12, Won discloses a planarization film (158, fig. 2 and 9) on the bending area (paragraph [0101]; non active area may be used as a bendable area) and formed of an organic material, wherein the extension pattern (see figure 2 below) is on the planarization film (158, fig. 2 and 9). 
With respect to claim 13, Won discloses wherein the pad (176, 186, fig. 2) is spaced apart from the planarization film (158, fig. 2 and 9). 
With respect to claim 14, Won discloses wherein: the extension pattern (see figure 2 below) comprises a first extension pattern (see figure 2 below) on the planarization film (158, fig. 2 and 9) and a second extension pattern (see figure 2 below) on the first extension pattern (see figure 2 below); and the second extension pattern (see figure 2 below) directly connects the pad (176, 186, fig. 2) and the connection wire (see figure 2 below) to each other. 
With respect to claim 17, Won discloses the sensing electrode (152e,154e, fig. 10A) comprises electrode patterns of a mesh shape (as shown in figure 10A and 10B); and the pixel (120, fig. 9;paragraph [0024]) is disposed in a hole of the mesh shape formed by the electrode patterns. 
With respect to claim 18, Won discloses a bridge electrode (152b, 154b, 9 and 10A,10B) on the encapsulation film (144 and 146, fig. 9); and a sensing insulating film (156, fig. 9) on the bridge electrode (152b, 154b, 9 and 10A,10B) and comprising a contact hole exposing at least a portion of the bridge electrode (152b, 154b, 9 and 10A,10B), wherein the sensing electrode (152e,154e, fig. 10A) is on the 
With respect to claim 19, Won discloses wherein the sensing electrode (152e, 154e, fig. 10A) and the connection wire (see figure 2 below) are formed in a same layer. 


    PNG
    media_image1.png
    589
    627
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Won et al., US PG pub. 20180350884 A1 is related to a display device. Won teaches a substrate (111, fig. 9) comprising a display area (display area 152 and 154, fig. 2), a non-display area (non-display area 106,158,170, and 180, fig. 2) outside the display area (display area 152 and 154, fig. 2), an additional area (170 and 180 area, fig. 2 and 9) at a side of the non-display area (non-display area 106,158,170, and 180, fig. 2), and a bending area (paragraph [0101]; non active area may be used as a bendable area) and a first wire protection pattern (156, fig. 9) that, in a direction perpendicular to the substrate (111, fig. 9), is between the connection wire (see figure 2 below) and the extension pattern (see figure 2 below), wherein the extension pattern (see figure 2 below) traverses the bending area (paragraph [0101]; non active area may be used as a bendable area). However, Won does not disclose a second.
 
Claims 20 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 20 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a display device comprising:  a substrate comprising a display area, a non-display area outside the display area, an additional area on a side of the non-display area, and a bending area in at least a portion of the additional area; a transistor on the display area; a light emitting element comprising an anode electrically connected to the transistor; an encapsulation film covering the light emitting element; a sensing electrode on the encapsulation film; a pad on the additional area; and a connection wire on the non-display area and directly connected to the sensing electrode without a contact hole,  wherein: the connection wire is directly connected to the pad without a contact hole, the connection wire overlapping. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822